Citation Nr: 0809212	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-16 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to service connection for a low back disorder 
as secondary to service connected right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from September 1986 to October 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

In July 2007, the veteran testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing is associated with the 
claims folder.

The Board observes that the veteran initially filed the 
instant claim of entitlement to service connection for a low 
back disorder as only secondary to the service connected 
right knee disability.  Thereafter, the veteran's theory of 
entitlement evolved to include entitlement to service 
connection for a low back disorder on a direct basis.  While 
the appealed March 2005 rating decision and subsequently 
issued April 2006 statement of the case and December 2006 
supplement statement of the case show that the RO considered 
the direct service connection claim on the merits, the Board 
observes that direct service connection was last denied in a 
rating decision rendered in December 2001.  Despite the 
determination to reopen the direct service claim reached by 
the RO, the Board must find new and material evidence in 
order to establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).



In August 2007, additional evidence was associated with the 
claims file accompanied by the veteran's waiver of his right 
to have this evidence initially considered by the RO.  

FINDINGS OF FACT

1.  The December 2001 rating decision, which denied the claim 
of entitlement to service connection for a low back disorder, 
is final.

2.  The evidence received since the December 2001 rating 
decision includes evidence that is neither cumulative nor 
redundant, relates to unestablished facts necessary to 
substantiate the claim for service connection for a low back 
disorder, and raises a reasonable possibility of 
substantiating the claim.

3.  Resolving all reasonable doubt in favor of the veteran, 
his currently diagnosed degenerative arthritis of the lumbar 
spine is etiologically related to his low back problems 
documented during his military service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a low back 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2007).

2.  Degenerative arthritis of the lumbar spine was incurred 
in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

3.  The veteran's claim of entitlement to service connection 
for a low back disorder as secondary to service connected 
right knee disability is moot.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In light of the favorable determination with respect to 
whether new and material evidence has been submitted, and the 
underlying claim of entitlement to direct service connection 
for a low back disorder, the Board finds that no further 
discussion of VCAA compliance is necessary.  Also, the RO 
will have the opportunity to provide the veteran with notice 
of the disability-rating and effective-date elements of his 
claim when effectuating the Board's grant.  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.	New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2007).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The veteran's original claim for service connection of a low 
back disorder was originally denied as not well-grounded by 
the RO in a November 1998 rating decision on the basis that 
while there is a record of treatment in service for a low 
back condition, no permanent residual or chronic disability 
subject to service connection is shown by the service medical 
records or demonstrated by evidence following service.  In 
the notice of decision letter dated in August 2002, the RO 
advised the veteran of the denial of service connection and 
enclosed VA Form 4107, which explained the veteran's 
procedural and appeal rights.  The veteran, however, did not 
appeal the decision and it became final.  38 U.S.C.A. §§ 
7105(c) (West 1991-West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(1998-2007).  The RO reconsidered service connection for the 
low back disorder pursuant to the VCAA in a December 2001 
rating decision.  Service connection was again denied on the 
same basis.  The veteran was advised of the denial and his 
appellate rights in the notice of decision letter dated in 
December 2001, but he did not appeal the decision with 
respect to this issue and it became final.  

The pertinent evidence of record at the time of the December 
2001 rating decision included the veteran's service medical 
records.  In August 1987, the veteran complained of low back 
pain that had been present for the past six months.  The 
examination revealed slight spasms in the L1 and L5 area.  
The assessment was musculoskeletal back pains.  In September 
1987, the veteran complained of low back pain.  The 
assessment was rule out nonspecific urethritis versus 
musculoskeletal pain.  In November 1987, the veteran reported 
that he fell from the platform to the flight deck, landed on 
his right foot and leg, and rolled to the deck.  He only 
complained of residual pain in his right foot.  The 
assessment was rule out fracture of the right foot.  The 
November 1987 radiograph report noted that the veteran 
reported that the fall was from approximately 10 feet.  X-
rays were taken only of the right foot and ankle.  

In August 1988, the veteran complained of low back pain.  He 
maintained that he had had problems with his back on and off 
since the November 1987 fall.  The examiner noted that the 
physical examination was normal, and he provided an 
assessment of low back pain.  In November 1988, the veteran 
complained of pain in his middle back.  The assessment was 
muscle spasm of the middle back.  In December 1988, the 
veteran complained of low back pain.  He stated that he was 
bending over to lift bags when he felt a sharp pain.  He 
maintained that the pain was constant.  The examiner observed 
that the veteran had problems standing, and he had limitation 
of range of motion.  The examination also revealed muscle 
spasms.  The examiner provided an assessment of low back 
pain.  In late December 1988, the veteran continued to 
complain of low back pain.  The examination revealed pain on 
palpation.  

In March 1989, the veteran reported that he re-injured his 
back while bent over painting.  He noted that he injured his 
back one and a half years ago after falling "20 feet" and 
landing on his feet.  The examination revealed lower left 
side muscle spasms in the L4 region.  The examiner noted an 
assessment of muscle strain/spasm of the lower back.  In late 
March 1989, the veteran continued to complain of low back 
pain.  The examination revealed tenderness in the L4-L5 area 
and a positive straight leg raising test.  The assessment was 
low back pain.  Similar complaints and findings were noted in 
an April 1989 record.  In the August 1989 Report of Medical 
History, the veteran complained of intermittent low back 
pain.  

In March 1995, the veteran complained of low back pain that 
had been present for the past several months.  The 
examination revealed tenderness to palpation over the right 
side of the sacroiliac joint with palpable muscle spasm.  The 
assessment was sacroiliac joint strain with spasm of muscles.  
In January 1997, the veteran complained of low back pain that 
had been present for the past seven days.  The veteran 
reported that he had a history of several back injuries or 
complaints for the past 10 to 12 years.  The examination 
revealed some discomfort on palpation of the right area of 
the lumbosacral spine.  The assessment was lumbosacral 
strain.  The April 1998 separation examination report showed 
that no low back disorder was identified.  Also, on the 
Report of Medical History, the veteran did not complain of 
low back pain.  

The veteran's claim to reopen was received in September 2004.  
Pertinent evidence received subsequent to the December 2001 
rating decision includes a January 2005 VA examination report 
that notes that the veteran reported a history of low back 
pain that had been present for several years but with no 
specific history of an injury.  The physical examination 
revealed limitation of lumbar motion accompanied by pain.  
The examiner noted that x-rays revealed degenerative 
arthritis of the lumbar spine, and the examiner provided a 
diagnosis of the same.  The examiner opined that the 
veteran's degenerative arthritis of the lumbar spine was not 
related to his right knee disability.

A December 2004 VA radiograph report noted an impression of 
mild arthritic changes at L4-5 and L5-S1.  A June 2005 report 
noted that there were no significant changes.  

The January 2006 VA examination report shows that the 
examiner reviewed the claims file.  The veteran reported that 
at the time of the in-service fall, he did not experience 
back problems; rather, it was after the incident that he 
progressively developed back problems.  The examiner noted 
that x-rays from August 2003 showed degenerative changes 
involving the lower lumbar articulations bilaterally.  The 
examiner provided a diagnosis of lumbar spine arthritis.  In 
a March 2006 addendum, the examiner contended that she could 
not resolve the issue of whether the veteran's lumbar spine 
arthritis was related to the low back problems he had in 
service without a resort to mere speculation.  The examiner 
indicated that she could not state definitely that the 
degenerative changes involving the lower lumbar articulations 
bilaterally were caused by the veteran's "mild" injury to 
the low back sustained in service. 

At the July 2007 Board videoconference hearing, the veteran 
testified that his chiropractor looked at his military 
records and he stated that a fall like the one he sustained 
could cause a back problem.  He started receiving treatment 
for his back about three to four years after his discharge 
from service.  

In a letter from the veteran's chiropractor (Dr. J.S.) 
received in August 2007, he noted that after reviewing the 
veteran's "medical records" and the current magnetic 
resonance image (MRI), it was his opinion that the veteran's 
arthritis of the lumbar spine was more likely than not caused 
by the "considerable" fall he sustained during his military 
service.  

The evidence added to the record since the December 2001 
rating decision shows the veteran is currently diagnosed with 
degenerative arthritis of the lumbar spine, and there is 
medical evidence that indicates that this disorder is due to 
an incident of the veteran's service.  The Board finds this 
additional evidence is new, in that it was not previously of 
record, and it is also material as it relates to the prior 
bases for denial of the claim, i.e., a current disability and 
a possible nexus between the veteran's currently diagnosed 
low back disorder and his military service.  Thus, new and 
material evidence has been submitted, and the claim is 
reopened.

B.	Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2007).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

After a review of the veteran's claims file and an 
examination, the VA examiner was unable to link the veteran's 
currently diagnosed low back disorder to his low back 
problems documented in service without resorting to 
speculation, but she did not rule out that such a 
relationship existed.  Dr. J.S. on the other hand maintained 
that the veteran's arthritis of the lumbar spine was related 
to his service.  Dr. J.S. indicated that his opinion was 
based on a review of the veteran's "medical records" and 
the results of an MRI.  It is not clear whether Dr. J.S. 
reviewed the veteran's service medical records.  The service 
medical records do document a long history of complaints of 
low back pain that were often accompanied by positive 
clinical findings.  It is remarkable that the service medical 
records do not indicate that the veteran was ever referred 
for x-rays of his lumbar spine to investigate the source of 
his complaints.  Given all of the foregoing, the Board finds 
that the evidence is at least in equipoise on whether the 
veteran's low back disorder is related to service.  
Therefore, all reasonable doubt is resolved in favor of the 
veteran.  Accordingly, service connection for degenerative 
arthritis of the lumbar spine is warranted on a direct basis. 

As entitlement to service connection for a low back disorder 
on a direct basis has been established, the issue of 
entitlement to service connection for a low back disorder as 
secondary to service connected right knee disability is moot.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disorder is 
reopened.

Service connection for degenerative arthritis of the lumbar 
spine is granted.

Entitlement to service connection for a low back disorder as 
secondary to service connected right knee disability is 
dismissed as moot.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


